IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00382-CV

JOE VITTONEL, JR.,
                                                            Appellant
v.

BNSF RAILWAY COMPANY,
                                                            Appellee



                           From the 21st District Court
                             Burleson County, Texas
                              Trial Court No. 25,152


                          MEMORANDUM OPINION


      Joe Vittonel, Jr. appeals from the trial court’s order granting summary judgment

in favor of BNSF Railway Company. The clerk’s record in this appeal is past due. In a

letter dated December 15, 2010, the Clerk of this Court notified Vittonel that the clerk’s

record had apparently not been filed because he had failed to pay or make

arrangements to pay the clerk’s fee for the preparation of the clerk’s record. In the same

letter, the Clerk of this Court warned Vittonel that he must pay or make arrangements

to pay the clerk’s fee and notify this Court of the actions taken within 21 days after the
date of the letter or the appeal would be dismissed for want of prosecution. See TEX. R.

APP. P. 37.3(b). More than 21 days have passed, and we have not been notified whether

Vittonel paid or made arrangements to pay the clerk’s fee.

       Accordingly, this appeal is dismissed. Id.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 19, 2011
[CV06]




Vittonel v. BNSF Railway Co.                                                      Page 2